Citation Nr: 0029758	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
bunionectomy, left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1976, November 1986 to May 1987, and again from 
October 1993 to July 1995.  

This appeal arises from a September 1995, rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied service connection 
for the residuals of a bunionectomy of the left foot.  This 
claim was remanded in February 1998 for a travel board 
hearing.  She withdrew the Travel Board hearing request in 
October 1998 and requested a local hearing.  A local hearing 
before the RO was held in July 1999.  

In October 1999, this case was again remanded, this time for 
further development of the record.  A July 2000 letter was 
received from the veteran's representative indicating that no 
further evidence was obtained or submitted concerning this 
issue and requesting immediate transfer of the case to the 
Board of Veterans' Appeals (Board).  Therefore, the case is 
now ready for appellate review.  


FINDING OF FACT

A left foot disability preexisted military service and 
underwent an increase in severity during service.  


CONCLUSION OF LAW

Residuals of a left foot disability, present at enlistment 
examination, were aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§§ 3.303(a), 3.306 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records showed the veteran's feet to be 
normal on clinical evaluation upon service entrance 
examination of June 1975.  In October 1975, she was seen with 
complaints of bilateral foot pain.  Physical examination 
revealed pain on palpation of the medial longitudinal arch.  
X-ray examination revealed mild hallux valgus deformity of 
the left foot and mild bilateral pes planus deformity.  The 
impression was pes planus, mild and hallux valgus with 
bunion.  She was treated with a bunion shield and arch 
cookies.  Four days later, she was seen again complaining of 
the arch cookies as very painful to her right foot.  She was 
referred to the podiatry clinic.  In July 1976, she was 
placed on a physical profile of no running, jumping, PT or 
lifting over 15 pounds.  She was 20 weeks gestation.  On 
separation examination in September 1976, she replied "yes" 
on her Report of Medical History when asked if she presently 
had or ever had foot problems.  The examiner noted that her 
foot problems consisted of bunions.  Clinical examination of 
the feet proved normal.  

In January 1987, during the veteran's second tour of duty, 
she was placed on permanent profile because of a symptomatic 
bunion of the left foot.  She was instructed to perform no 
running.  She was told that she could wear the shoes of her 
choice and could substitute swimming for running during her 
PT test.  

In March 1990, the veteran underwent a reenlistment 
examination for the Army National Guard.  Clinical evaluation 
of her feet proved normal.  It was noted on her Report of 
Medical History that she had undergone a bunionectomy in 
July 1989.  

An undated quad examination revealed the veteran's feet to be 
normal on clinical examination.  On the attached Report of 
Medical History, it was noted that she had undergone a 
bunionectomy of the right foot in June 1980 and a 
bunionectomy of the left foot in June 1990.

In June 1991, the veteran underwent an enlistment examination 
for the Army Reserve.  Physical examination revealed a scar 
on both feet.  The veteran's arches were described as normal.  
On the attached Report of Medical History, it was noted that 
she had undergone a bunion operation at the age of 24, with 
no sequela.  Two weeks after this examination, she was 
evaluated in the orthopedic clinic.  It was noted that she 
had a 10 year history of bilateral bunionectomies.  She 
denied pain with shoe wear since that time.  Physical 
examination revealed healed incisions of the feet with full 
range of motion of both big toes.  X-rays noted surgical 
excision sites.  The diagnosis was status post 
bunionectomies.  The prognosis was good.  

In July 1992, the veteran was put on a temporary physical 
profile until July 1993 due to pregnancy.  

In June 1994, the veteran was seen complaining of a corn to 
the second toe of the left foot and a slight growth of the 
right heel.  Physical examination revealed the corn formation 
between the 1st and 2nd toe of the left foot.  There were 
cramps of the right foot.  The assessment was musculoskeletal 
disorder and status post bunionectomy.  A podiatry 
consultation was made.  She was returned to duty.  Later that 
month, the podiatry clinic noted that a consultation had been 
made to their clinic regarding the veteran's hallux valgus 
problem and recurrence of pain.  They were awaiting x-rays.  

In October 1994, x-rays were made of both of the veteran's 
feet.  Examination of both feet showed results of osteotomy 
of the left great toe.  There were deformities of the 3rd and 
4th toes, mostly the middle phalanges, which could also have 
been the result of the previous surgical procedure.  The x-
ray impression was findings consistent with left 
bunionectomy.  

In November 1994, the veteran was put on a temporary physical 
profile, limiting her to no running or sit-ups until 
December 1994.  She was restricted because of lumbosacral 
strain.  

In April 1995, the veteran was placed on a temporary physical 
profile, limiting her to no running, jumping or sports for 
thirty days.  It was noted that she was planning bunion 
surgery of the left foot.  

In May 1995, the veteran was hospitalized for a deformity of 
the left hallux.  She underwent an Aiken procedure.  She was 
discharged allowing limited ambulation with crutches.  She 
was told to return to the clinic in one week.  Ten days 
later, she was seen for a post operative visit.  Upon suture 
removal, the wound was found to be clean, dry, and intact.  A 
light dressing of Neosporin was applied.  Three weeks later, 
she was seen for a check-up of her hallux valgus surgery.  
There was good healing, but poor range of motion.  She was 
taught exercises for range of motion.  The assessment was 
status post hallux valgus.  

In August 1995, the veteran underwent a VA examination.  She 
related that she had bunions on the left foot and underwent 
an operation in May 1995.  At the time of the examination, 
she stated that she was unable to move the greater toe as she 
used to and that the greater toe hurt when she was walking or 
running.  She had a recent surgical scar on the dorsal aspect 
of the left great toe.  The scar was about two inches long, 
reddish, and tender on palpation.  She had some stiffness of 
the left great toe.  Her feet looked normal.  She was able to 
stand, squat, and raise on her toes and heels normally.  
Supination and pronation were normal.  She had a normal gait 
and foot function was also normal.  There were no skin or 
vascular changes.  X-ray examination of the left great toe 
showed remote surgical changes with metallic patent screws in 
the proximal phalanx of the great toe.  There were no recent 
fractures or acute bony changes.  There were no bony erosions 
present.  

In January 1996 a letter was sent to the veteran from Ken 
Cubelli, M.D.  Dr. Cubelli stated, in pertinent part, that he 
felt that hard physical activity, including hard running, 
would aggravate her foot problem.  He also stated that hard 
running could cause the formation of bone spurs and even 
arthritis in the joint.  He advised the veteran to avoid 
prolonged, hard running or other hard physical activity.  

In February 1996, the veteran was seen in the VA outpatient 
podiatric clinic.  She reported that she had foot surgery in 
May 1996 and that she continued to have symptoms of the 1st 
metatarsal area.  She related difficulty walking.  The 
examiner stated that the plan was to remove the hardware from 
the hallux area and set up a time for removal or a 2nd 
opinion.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 1996.  She related that she 
had a bunion condition that was aggravated by her period of 
active service from October 1993 to July 1995.  She also 
testified that at the time of the hearing, she had a 
permanent condition which now required further surgical 
procedures.  

In July 1999, the veteran testified again at a personal 
hearing before a hearing officer at the RO.  The veteran 
stated that during her initial physical for active duty 
service, she had nothing physically wrong with her that would 
prevent her from performing her duties.  In October of her 
initial period on active duty, she was seen for problems of 
hallux valgus.  She was given a physical profile but was not 
given a limited duty shift.  After her initial period of 
service, she had surgery between 1976 and 1986.  This 
corrected her foot problems, according to the veteran.  She 
stated that she did not remember any increase in any foot 
disability during her period of service that occurred during 
1986 to 1987.  Most of her activity performed during this 
period of time was classroom activity.  She testified that 
she reentered active service as a recruiter in October 1993.  
She stated that she had to do physical training at least 
three times per week.  This physical activity included 
running, sit-ups, and push-ups.  She performed this activity 
in tennis shoes and was provided orthotics for her shoes.  
She related that she was treated in November 1994, and had 
surgery performed on her feet in May 1995.  Since 1995, she 
testified that she continued to have pain in her feet; had 
not used orthotics; and her ability to walk long distances 
and engage in prolonged standing  has become impaired because 
of her foot disability.  


Analysis

The veteran contends, in essence, that service connection is 
warranted based on aggravation of a preexisting left foot 
condition.  She maintains that during her most recent period 
of active duty from 1993 to 1995, her left foot disability 
increased in disability and now requires additional surgery 
as a result of her military service.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injuries suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (b) (2000).  

The veteran underwent an examination prior to enlistment in 
September 1975.  Clinical examination of her feet at that 
time proved normal.  However, she was seen for bilateral pes 
planus and mild hallux valgus of the left foot less than one 
month after entrance onto her first period of active duty.  
The evidence, clearly and unmistakably shows that she had a 
left foot disability, albeit asymptomatic, on entrance into 
service.  

Additionally, in 1987, during a second tour of duty, she was 
placed on a permanent profile because of a symptomatic bunion 
of the left foot.  Less than three years later, her feet were 
considered normal when she underwent a reenlistment 
examination for the National Guard in March 1990.  She noted 
that she had undergone a bunionectomy in 1989.  On at least 
two other service examinations in 1990 and 1991, service 
medical records note that bunionectomies were performed.  No 
sequela was indicated on one examination and the prognosis 
was described as good.  In June 1994, eight months after the 
beginning of her last tour of duty, a podiatry consultation 
was made regarding her hallux valgus problem and recurrence 
of pain.  By April 1995, she was placed on a temporary 
profile, as plans for bunion surgery were made for May 1995.  
She underwent surgery at that time for a deformity of the 
left hallux.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306.

Clearly, the veteran had a preexisting left foot disability.  
The medical evidence of record shows that the veteran's left 
foot was symptomatic during all three periods of service.  
However, during her first period of service, her symptoms 
appeared to be alleviated by bunion cookies placed in her 
shoes.  She was allowed to serve a second period of service 
of six months, and although she was place on a permanent 
profile for a symptomatic bunion of her left foot, she 
underwent bunionectomies after her second period of service.  
In 1990 and 1991, her feet were described as having no 
sequela and a good prognosis was made.  She denied foot pain 
on shoe wear.  In fact, she was given a third period of duty, 
and it was nearly a year into that period of service before 
the veteran underwent treatment for a hallux valgus problem 
with recurring pain.  She required foot surgery for deformity 
of the hallux valgus and shortly before her release from 
active duty, she had range of motion difficulties with her 
left foot.  In short, the medical evidence during the final 
period of duty is indicative of an increase in disability in 
service beyond the natural progression of the disease.  

Since service, the veteran has continued to have symptomatic 
residuals of her left bunionectomy.  She no longer complains 
only of pain, but also of difficulty walking.  She has been 
set up for additional surgery to remove some of the hardware 
placed in her foot when she underwent surgery in 1995 during 
her last period of service.  The U.S. Court of Appeals for 
Veterans Claims(Court) held in Verdon v. Brown,  8 Vet. App. 
529, 531 (1996), if the veteran's preexisting disability was 
more severe after in-service medical treatment, the increase 
in the level of disability would be service connectable.  
Such is the case here.  Although the veteran had a 
preexisting bunionectomy prior to her last period of service, 
she was allowed reentrance onto active duty in October 1993.  
As she testified in July 1999, she reentered service as a 
recruiter, but underwent PT at least three times per week, 
running, and performing push-ups and sit-ups.  She complained 
of pain and was noted to have hallux valgus problems, which 
ultimately resulted in surgery, and presently, problems 
walking.  Based on the foregoing, the veteran's preexisting 
left foot disability not only increased in disability after 
her entrance into service in 1993, but also appears to have 
increased in severity since her surgery in 1995.  Therefore, 
service connection for residuals of a left foot disability is 
warranted, based on aggravation.  



ORDER

Service connection based on aggravation in service for 
residuals of a left foot disability is granted.  



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 10 -



- 1 -


